FILED
                             NOT FOR PUBLICATION                             AUG 16 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KIRPAL SINGH,                                     No. 11-72699

               Petitioner,                        Agency No. A070-456-177

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Kirpal Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen, Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s motion to reopen as

untimely because the motion was filed seven months after the BIA’s final decision,

see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish materially changed

circumstances in India to qualify for the regulatory exception to the time

limitations for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597

F.3d at 988-89 (evidence of changed circumstances must be qualitatively different

from what could have been presented at prior hearing). Because our review is

limited to the grounds relied upon by the BIA, we decline to address Singh’s

argument that he established prima facie eligibility for relief. See id. at 991-992.

      PETITION FOR REVIEW DENIED.




                                           2                                    11-72699